                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MAURICE JUNIOR HOBSON,                             )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:19-cv-02384-SRC
                                                   )
JAMES WURM, et al.,                                )
                                                   )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff Maurice Junior Hobson’s pro se

complaint. While plaintiff has submitted an inmate account statement, he has neither paid the filing

fee nor submitted a motion to proceed in forma pauperis. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court’s Motion to Proceed in Forma Pauperis form.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

a motion to proceed in forma pauperis within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this order, the Court

will dismiss this action without prejudice. If the case is dismissed, the dismissal will not constitute

a “strike” under 28 U.S.C. § 1915(g).

       Dated this 30th day of December, 2019.



                                                   ______________________________
                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE
